DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 12/17/19.  Currently, claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PGPub 2018/0026087, hereinafter referred to as “Lee”).
Lee discloses the semiconductor device as claimed. See figures 1-6 and corresponding text, where Lee teaches, pertaining to claim 1, a display apparatus comprising: a substrate (100) including a first subpixel and a second subpixel (figure 1; (210) on the substrate (100), and including a first sub-electrode provided in the first subpixel and a second sub-electrode provided in the second subpixel (figure 1; [0037-0043]); an organic light emitting layer (220) on the first electrode (figure 1; [0037-0043]); a second electrode (230) on the organic light emitting layer (220) (figure 1; [0037-0043]); a first bank (180) between the first sub-electrode and the second sub-electrode, the first bank dividing the first subpixel and the second subpixel; a color filter layer (420) on the second electrode (230); a reflective metal layer at a portion of the color filter layer; and a light absorbing part (410) on an upper surface of the reflective metal layer, the light absorbing part absorbing light, wherein the first electrode is provided as a reflective electrode, and the organic light emitting layer is disposed between the reflective electrode and the reflective metal layer (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 2, wherein the color filter layer comprises a first color filter disposed to correspond to the first subpixel, the reflective metal layer comprises a first reflective metal part disposed in the first color filter, and the light absorbing part comprises a first light absorbing part disposed on an upper surface of the first reflective metal part (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 3, wherein a width of the first light absorbing part is the same as a width of the first reflective metal part (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 4, wherein a thickness of the first reflective metal part is thinner than a thickness of the first light absorbing part (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 5, wherein the first color filter is provided to cover the first light absorbing part and the first reflective metal part (figure 1; [0037-0043]). 
pertaining to claim 6, wherein the first reflective metal part is provided to face the first sub-electrode (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 7, wherein a width of the first reflective metal part is less than a width of the first sub-electrode contacting the organic light emitting layer (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 8, wherein the first light absorbing part is provided as N number or more in the first color filter, where N is an integer greater than zero (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 9, wherein the color filter layer comprises a second color filter disposed to correspond to the second subpixel, the reflective metal layer comprises a second reflective metal part disposed in the second color filter, the light absorbing part comprises a second light absorbing part disposed on an upper surface of the second reflective metal part, the first reflective metal part is spaced apart from the second reflective metal part, and the first light absorbing part is spaced apart from the second absorbing part (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 10, further comprising a first black matrix preventing color mixture between the first subpixel and the second subpixel, wherein the color filter layer comprises a first color filter disposed to correspond to the first subpixel and a second color filter disposed to correspond to the second subpixel, and the first black matrix is disposed between the first color filter and the second color filter. 
Lee teaches, pertaining to claim 11, wherein the first black matrix is disposed to correspond to the first bank (figure 1; [0037-0043]). 
pertaining to claim 12, further comprising an encapsulation layer disposed between the second electrode and the color filter layer, wherein the reflective metal layer contacts an upper surface of the encapsulation layer, and the light absorbing part is spaced apart from the encapsulation layer (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 13, wherein the substrate comprises a third subpixel adjacent to one side of the second subpixel, the first electrode comprises a third sub-electrode provided on the substrate and in the third subpixel, the color filter layer comprises a first color filter disposed to correspond to the first subpixel, a second color filter disposed to correspond to the second subpixel, and a third color filter disposed to correspond to the third subpixel, and the first color filter, the second color filter, and the third color filter are respectively provided as a red color filter, a green color filter, and a blue color filter (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 14, further comprising: a second bank disposed between the second sub-electrode and the third sub-electrode to divide the second subpixel and the third subpixel; and a second black matrix disposed between the second color filter and the third color filter, wherein the second black matrix is disposed to correspond to the second bank (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 15, wherein the organic light emitting layer is provided to emit white light (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 16, further comprising a transparent part provided to be transparent so that an item located in front of or behind the substrate is seen through the transparent part, wherein the transparent part is disposed adjacent to each of the first subpixel, the second subpixel, and the third subpixel (figure 1; [0037-0043]). 
pertaining to claim 17, wherein the transparent part comprises the substrate, the organic light emitting layer, and the second electrode (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 18, further comprising a transparent part provided to be transparent so that a thing located in front of or behind the substrate is seen through the transparent part, wherein the substrate comprises a fourth subpixel adjacent to one side of the third subpixel, the fourth subpixel is provided to emit white light, and the transparent part is disposed adjacent to the fourth subpixel and at least one of the first subpixel, the second subpixel, and the third subpixel (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 19, wherein a color filter is provided in the first subpixel, the second subpixel, and the third subpixel among the first subpixel, the second subpixel, the third subpixel, and the fourth subpixel (figure 1; [0037-0043]). 
Lee teaches, pertaining to claim 20, further comprising: a lens array spaced apart from the substrate; and an accommodating case accommodating the substrate and the lens array (figure 1; [0037-0043]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 13, 2021